   Case 2:19-mj-00377-RJK Document 1 Filed 07/02/19 Page 1 of 3 PageID# 1
                                                                        FILED

                   IN THE UNITED STATES DISTRICT COURT                JUL     3 2019

                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                 CLERK, U.S. DISTRICT COURT
                                                                        NORFOLK. VA
                              NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                  Case No. ^'
                                          Court Date;   August 5, 2019
JENNIFER A. POYNER



                            CRIMINAL INFORMATION


                                  COUNT ONE
                 (Misdemeanor)-Violation Notice No. 6338777

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 9, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, in the Eastern District of Virginia, the defendant, JENNIFER

A. POYNER, did willfully violate a defense property security regulation:

Chief of Naval Operations Instruction 5530.14E, to wit:    Transporting and

introducing a firearm onboard a United States Navy installation without

proper authorization.

      (In violation of Title 50, United States Code, Section 797 and Chief of
Naval Operations Instruction 5530.14E).

                                  COUNT TWO
                               (Petty Offense)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 9, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, in and on federal property in the Eastern District of

Virginia, the defendant, JENNIFER A. POYNER, did fail to comply with official

signs of a prohibitory, regulatory, or directory nature.

      (In violation of Title 41, Code of Federal Regulations, Section 102-
74.385).
           Case 2:19-mj-00377-RJK Document 1 Filed 07/02/19 Page 2 of 3 PageID# 2



     c;n        IJ




               •o
     p

P
P
kj
Or
                 tr, O




               c3f
   Case 2:19-mj-00377-RJK Document 1 Filed 07/02/19 Page 3 of 3 PageID# 3



                                     Respectfully submitted,

                                     G. Zachary Terwilliger
                                     United States Attorney


                              By:         3^ Cl
                                      7ames T, Cole
                                     /Special Assistant U.S. Attorney
                                      Office of the U.S. Attorney
                                     101 West Main Street, Suite 8000
                                     Norfolk, VA 23510
                                     Ph: {757) 441-6712
                                     Fax:(757) 441-3205
                                     James.ColeOusdoj.qov



                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                     3'. Ck
                              James T. Cole
                             ^'Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.Colegusdoj.qov




                              Date
